UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
Plaintiffs)

V, Civil Action No. 3:19-cv-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendant{s)
DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INFEREST IN LITIGATION

 

ONLY ONE FORM NEEOS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES, COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

iF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED iN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

Mark T. Bowles who is Defendant
(Name of party you represent) {Plaintiff/Defendant}

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
[ ]Yes [X]No

2. Does the party have any parent corporations?

E ]Yes X]No

if yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[}Yes X]No

If yes, identify all such owners:

4, Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
of the litigation?

Yes No

if yes, identify all such owners:

5, Is the party a trade association?
[Yes No
if yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

B GF fh July 11, 2019

tira e
Soe / Gignature} {Date}

 
